Citation Nr: 1741261	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  17-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure. 

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure.




REPRESENTATION

Appellant represented by:	Walton J. McLeod, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION


The Veteran had active service from February 1964 to February 1968, to include service in Thailand.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before an appellate decision may be rendered.

The Veteran reports that he was exposed to herbicide agents during his service at Takhli Royal Thai Air Force Base (RTAFB).  Specifically, he asserts that his duties as a jet engine mechanic included working on aircraft on the runway, which was in close proximity to the base perimeter.  He also reported that his living quarters were in a tent near the base perimeter and that his collateral duties included security watches and patrols along the base perimeter.  

The Veteran's assertions regarding being stationed at Takhli RTAFB are corroborated by his Military Personnel Records, which indicate that he was stationed there from November 2, 1966 to December 1, 1967.

VA has developed special rules governing adjudication of claims based on veterans' assertions that they were exposed to herbicides while serving at certain military bases in Thailand during the Vietnam War Era.  See VA ADJUDICATION PROCEDURES MANUAL (M21-1), Pt. IV, sbpt. ii, ch. 1, sec. H.5.  In pertinent part, the M21-1 states that, "to verify exposure to herbicides," VA should first determine whether a veteran served at one of seven (RTAFBs which include Takhli.  

As such, the next inquiry is whether the Veteran served in the U.S. Air Force as a security police officer, security patrol dog handler, member of the security police squadron, or was "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  M21-1, Pt. IV, sbpt. ii, ch. 1, sec. H.5.b.  Alternatively, herbicide exposure may be conceded for U.S. Army veterans who served at a RTAFB if the Veteran alleges that she or "he was involved in perimeter security duty" and "there is additional credible evidence supporting this statement."  Id. This provision also states that herbicide exposure may be conceded for a veteran who served at a U.S. Army base in Thailand during the Vietnam era when the Veteran alleges that duties placed him or her at or near the base perimeter, provided that the veteran was a military police unit member or had a military police occupational specialty.  Id.  For a veteran whose circumstances do not meet those outlined above, VA must ask the Veteran for the approximate dates, location, and nature of the alleged exposure; review this information; and determine based on this review whether "exposure to herbicides [can] be acknowledged on a direct or facts-found basis."  Id.  If not, the matter must be referred to JSRRC "for verification of exposure to herbicides."  Id.

In an Advisory Opinion, the Veterans Benefits Administration (VBA) found (1) that the Veteran's work as a jet mechanic was not consistent with regular duty on a perimeter that was a security threat reasoning that it was not likely that the military aircraft he worked on or his hooch sleeping quarters would have been placed near a security threat perimeter because of the danger of an enemy terrorist stand-off motor attack, and that the aircraft and hooch were most likely near a non-security perimeter, where double fencing and herbicide use were unnecessary and (2) his lay statement, without supporting documentation, was not sufficient to establish his participation in watches on a security perimeter.  Therefore, VBA determined that the evidentiary record is not sufficient to acknowledge potential Agent Orange exposure during the Veteran's service at Takhli RTAFB.

Here, the Veteran has provided direct evidence - in the form of his testimony - that he performed security perimeter watches.  In light of VBA's interpretation of its own evidentiary standards and procedures, M21-1, directs that a detailed statement of the Veteran's claimed herbicide exposure must be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See M21-1, IV.ii.1.H.5.b (accessed September 14, 2017).

The record contains formal findings from JSRRC coordinators, dated in May 2014 and January 2017, indicating that there was insufficient information to submit a JSRRC request.  The May 2014 finding does not indicate what information was lacking to submit a JSRRC request.  The January 2017 formal finding states that the information provided by the Veteran was insufficient to submit a request because the Veteran did not provide a two month time frame for his reported exposure.  In Gagne v. McDonald, 27 Vet. App. 397 (2015), the Court found that VA's duty to assist is not bound by the JSRRC's 60-day requirement and that it was not unreasonable to require the AOJ to submit multiple 60-day inquiries to the JSRRC sufficient to address the entire period of time when a Veteran alleges.  In light of the Court's holding in Gagne, the Board finds that a remand is necessary to obtain a response from the JSRRC indicating the likelihood that the Veteran would have been exposed to herbicide agents while stationed at Takhli Royal Thai Air Force Base from November 2, 1966 to December 1, 1967.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain all VA treatment records dating since December 16, 2010 and associate them the claims file.

2.  Provide the Veteran the opportunity to describe the frequency that he performed security watches and patrols at the Takhli RTAFB from November 2, 1966 to December 1, 1967, and to provide any other evidence which may corroborate that he performed such duties.

3.  Attempt to obtain the Veteran's performance evaluation report for his period of service at Takhli RTAFB from November 2, 1966 to December 1, 1967.

4.  If necessary, contact the JSRRC and request that the JSRRC verify whether the Veteran was exposed to an herbicide agent at any time from November 2, 1966 to December 1, 1967 while he was assigned to Takhli RTAFB.  

In particular, the JSRRC should verify the following:
* the distance from the location of the aircraft runway to the base perimeter where herbicides were used;
* the distance from the location of living quarters to the base perimeter where herbicides were used; 
* unit records for the 355 Field Maintenance Squadron for the time period from November 2, 1966 to December 1, 1967; and
* whether it is at least as likely as not that a jet mechanic would have performed security watches and patrols along the base perimeter.

Separate responses must be provided for each 60-day period.  A copy of the request(s) to the JSRRC and the responses for each 60-day period from November 2, 1966 to December 1, 1967 should be included in the claims file.

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  In so doing the AOJ must directly explain why the Veteran's statements of performing security watches and patrols is insufficient to find herbicide exposure on a "direct or facts found basis."  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

